DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
	
	Regarding claim 1, the claim recites the limitations “a plurality of display units distributed …”, “a plurality of infrared emitting elements embedded …”, and “a plurality of photosensitive elements embedded …” These limitations use a generic placeholder (unit, element) that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by a structural modifier.  
	The limitation “a plurality of display units distributed …” has been interpreted as a plurality of pixels (Applicant’s specification, par. [33]) and equivalents thereof.
	The limitation “a plurality of infrared emitting elements embedded …” has no corresponding structure described in the specification.
	The limitation “a plurality of photosensitive elements embedded …” has no corresponding structure described in the specification.

	Regarding claims 6 and 17, the claims are interpreted similarly to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as described above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Regarding claims 2-5, the claims are rejected due to their dependence on claim 1.

	Regarding claims 6 and 17, the claims are interpreted similarly to claim 1 and are similarly rejected.

	Regarding claims 7-16 and 18-20, the claims are rejected due to their dependence on claims 6 and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sakariya (US 2015/0364107).

	Regarding claim 1, as best understood, Sakariya discloses a display screen 119, comprising:
	a plurality of display units (pixels 208) distributed in an array across a display area of the display screen 119;
	a plurality of infrared emitting elements 307 embedded in a first area of the display area, the plurality of infrared emitting elements 307 configured to emit infrared 1005 in front of the display screen 119 so as to form a plurality of light spots on the target object 1005; and
	a plurality of photosensitive elements 309 embedded in a second area of the display area, the plurality of photosensitive elements 309 configured to receive target light spots reflected from the target object 1005 and convert the target light spots into photo-electrical signals suitable for generating a target image of the target object 1005 (Abstract, par. [0036], [0039]-[0040], [0048]-[0052], [0101]-[0102], Fig. 1-2, 3B, 10A-B).

	Regarding claim 2, as best understood, Sakariya discloses the display screen of claim 1, wherein the first area and the second area overlap, and wherein a size of at least one of the first area or the second area is greater than or equal to half of the display area (for selected areas which include the respective elements; par. [0039]-[0040]).

	Regarding claim 3, as best understood, Sakariya discloses the display screen of claim 2, wherein, in an overlapped area formed by the first area and the second area, each of the display units comprises an infrared emitting element and a photosensitive element (for selected areas which include the respective elements; par. [0039]-[0040]).

	Regarding claim 4, as best understood, Sakariya discloses the display screen of claim 1, wherein the first area is in a first half of the display area, and wherein the second area is in a second half of the display area (for selected areas which include the respective elements; par. [0039]-[0040]).

	Regarding claim 5, as best understood, Sakariya discloses the display screen of claim 4, wherein each of the plurality of display units comprises an infrared emitting element in the first area, and a photosensitive element in the second area (for selected areas which include the respective elements; par. [0039]-[0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakariya in view of Baldwin (US 2014/0085245).

Regarding claim 6, as best understood, Sakariya discloses an electronic device 100, comprising: a display screen 119 that includes: a plurality of display units (pixels 208) distributed in an array across a display area of the display screen 119, a plurality of infrared emitting elements 307 embedded in a first area of the display area, and a plurality of photosensitive elements 309 embedded in a second area of the display area, wherein the plurality of infrared emitting elements 309 is configured to emit infrared light for illuminating a target object 1005 in front of the display screen so as to form a plurality of light spots on the target object 1005, and wherein the plurality of photosensitive elements 309 is configured to receive target light spots reflected from the target object 1005 and convert the target light spots into photo-electrical signals; and a processor 123 electrically connected to the plurality of photosensitive elements 309, the processor 123 configured to perform an image processing operation to obtain a target image according to the photo-electrical signals generated by the plurality of photosensitive elements 309 (Abstract, par. [0036], [0039]-[0052], [0101]-[0102], Fig. 1-2, 3B, 10A-B).
	Sakariya does not expressly disclose the processor is further configured to identify one or more 3D features of the target object according to the target image.
	Baldwin discloses identifying one or more 3D features of a target object according to a target image (facial feature extraction including depth information; Abstract, par. [0012], [0034]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Sakariya in view of the teachings of Baldwin so that the processor is further configured to identify one or more 3D features of the target object according to the target image.
Baldwin of extracting facial features (Baldwin, par. [0034]).

	Regarding claim 7, as best understood, Sakariya modified teaches the electronic device of claim 6, wherein facial feature extraction is described as well-known in the art (Baldwin, par. [0034]), wherein the one or more 3D features include depth information of the target object (Baldwin, par. [0012]).
	Sakariya modified does not expressly disclose the processor is configured to identify the one or more 3D features of the target object according to the target image by: comparing the target image with a reference image, determining an offset of the target light spots in the target image relative to light spots in the reference image; extracting the one or more 3D features of the target object according to the determined offset.
	Examiner takes Official Notice identifying the one or more 3D features of a target object according to a target image by: comparing the target image with a reference image, determining an offset of target light spots in the target image relative to light spots in the reference image; and extracting the one or more 3D features of the target object according to the determined offset was well-known and routinely practiced in the art.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Sakariya in view of the further teachings of Baldwin and the Official Notice above so that the processor is configured to identify the one or more 3D features of the target object according to the 
	One would have been motivated to do so to gain an advantage suggested by Baldwin of extracting facial features (Baldwin, par. [0034]).

	Regarding claim 8, as best understood, Sakariya modified teaches the electronic device of claim 7, but does not expressly disclose the reference image is obtained by: emitting reference infrared light to illuminate a reference object by the plurality of infrared emitting elements to form a plurality of reference light spots on the reference object, wherein the reference object is located in front of the display screen and in parallel to the display screen; receiving light spots reflected from the reference object; converting the received light spots into reference photo-electrical signals by the plurality of photosensitive elements; and performing an image processing operation according to the reference photo-electrical signals.
	Examiner takes Official Notice that obtaining a reference image by: emitting reference infrared light to illuminate a reference object by a plurality of infrared emitting elements to form a plurality of reference light spots on the reference object, wherein the reference object is located in front of the display screen and in parallel to the display screen; receiving light spots reflected from the reference object; converting the received light spots into reference photo-electrical signals by the plurality of photosensitive 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Sakariya so that the reference image is obtained by: emitting reference infrared light to illuminate a reference object by the plurality of infrared emitting elements to form a plurality of reference light spots on the reference object, wherein the reference object is located in front of the display screen and in parallel to the display screen; receiving light spots reflected from the reference object; converting the received light spots into reference photo-electrical signals by the plurality of photosensitive elements; and performing an image processing operation according to the reference photo-electrical signals.
	One would have been motivated to do so to gain an advantage suggested by Baldwin of extracting facial features (Baldwin, par. [0034]) to perform facial verification of a user.

	Regarding claim 9, as best understood, Sakariya modified teaches the electronic device of claim 7. Sakariya modified does not expressly disclose the processor is further configured to: determining depth information of the target object according to the determined offset of the light spots; determining plane information according to plane data of the target image, wherein the plane data of the target image is obtained through the imaging processing operation performed by the processor according to the photo-electrical signals; and determining the one or more 3D features according to the depth information and the plane information.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Sakariya so that the processor is further configured to: determining depth information of the target object according to the determined offset of the light spots; determining plane information according to plane data of the target image, wherein the plane data of the target image is obtained through the imaging processing operation performed by the processor according to the photo-electrical signals; and determining the one or more 3D features according to the depth information and the plane information.
	One would have been motivated to do so to gain an advantage suggested by Baldwin of extracting facial features (Baldwin, par. [0034]) to perform facial verification of a user.

	Regarding claims 10-13, as best understood, Examiner refers to the rejections of claims 2-5 above, respectively.

	Regarding claim 14, as best understood, Sakariya modified teaches the electronic device of claim 12, wherein a number of the plurality of infrared emitting 307 and a number of the plurality of photosensitive elements 309 are equal to each other and smaller than a number of the plurality of display units (207, 208; Sakariya, Abstract, par. [0036], [0039]-[0040], [0048]-[0052], fig. 3A-B).

	Regarding claim 15, as best understood, Sakariya modified teaches the target object includes a face of a user, and wherein the processor is further configured to: control the plurality of infrared emitting elements to emit infrared light to the front of the display screen upon receiving an input operation requesting face recognition verification (Baldwin, par. [0034]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Sakariya in view of the further teachings of Baldwin.
	One would have been motivated to do so to gain an advantage suggested by Baldwin of extracting facial features (Baldwin, par. [0034]) to perform facial verification of a user.

	Regarding claim 16, as best understood, Sakariya modified teaches the electronic device of claim 15, wherein the electronic device further comprises a power and a switch assembly, the switch assembly connected between the plurality of infrared emitting elements and the power, and wherein the processor is further configured to: control the switch assembly to enable a connection between the power and the plurality of infrared emitting elements upon receiving an input operation requesting face recognition verification so as to apply an operating voltage to the plurality of infrared Sakariya, par. [0066]-[0069], fig. 6A-B; Baldwin, par. [0034]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Sakariya in view of the further teachings of Baldwin.
	One would have been motivated to do so to gain an advantage suggested by Baldwin of extracting facial features (Baldwin, par. [0034]) to perform facial verification of a user.

	Regarding claims 17-20, as best understood, Examiner refers to the rejections of claims 6-9 above, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884